 

——|[Beataan Allaey bisa ‘Alls Spe ; =
a A\(aii Maice T4 LAS ae fee_gothensles.

nce 2 pueda onl pak gab Haw CAA. To sed)
= : Long Se If ne my Ss Dageotisg “Dos op ae _Reepeed _ ae Piper CEL

Blt gatepude Boy 3 Ler 34 Ag fp del k ada tt ON

7 \
LI Se | eadtin ats JASOOS Sard = Sate te FAN fea lze pas .

 

 

   

 

 

 

     
   

  

fara aoe i leap Ome_ es get i Cu o tL,
= oe Gt sb hae gh neem aus Neteeo ee. >
ba me ed 5 << ee Se, hid
=< “ey i sto tf Li Blay Lt df
as —Seplegy Ly gashly che Aleecl ath Lebas
\\Al a beik “Whats ging bu & other ae ai cde. a
pie bn Cau te Shit b 2 pee —aly “whe _if eo
=> i be. Pec ae shot | Ga —Somuah_tuhece = AL Ntfoh gs
ee ieee ads things urxzak chan). 1 ate eet (ae ater

 

= wy. Rage Ase solah. My belrel $s Hatt +2 _ hammer pues fens
: ie so ity wart me +o" Co Oper ee ( ated me 4. ah ae
tf Cod she Lo UMM _S ia) [TBS _G 1. VY Adld aA!

 

ie ide fat bas h = Sayfa [oo% _uids pee inde. Me

| Nt terend yp cadens me to Gt eyatasd ye, ALGA v_ Alen.
fy ee Abbe) 1S —Tanocaart, pte olidad
ee M2 be Aaphieg I cle gy ¢ ey bb (ITs Maar Abu NM spitaih
= Neus aa ale pager Gh satel (Sane) > Jasos has de Mic
=— moud ur Lprbe ~cleriisg Fumeh ghee Hee et = of Ais
— th (prfeaty ae bey PS Pn Ppolatyen 27 ? AllAHu Alen 5
A Papen pid GS 4 Ajuy- pike thse A Cente! Cearse— PE
~~ eer Vesderas C20 nootlyal»: Vi ale He Guy use) or a

ds Aaa 2 On Smeal The Par le aR
. = nS Finse 8a alin Bally SH —
Case 1:16-cr-00398-PAE Document 131-2 Filed 12/02/19 Page 2 of 17
A

Nicene hy ite ds, bey “ the Abin ng
relarded mee oe sath GS Whe aye fess.
0 dest enn 7 ha re Me « ent 45 ay Sid
We 4} ase te +o slants imadime fun there
Dlg aad f

Cpiniag Ase. aah Satis hear go mnighon become os
SAM Qamate. - eae a pg Ree rua ld

have te Fthenle 2 7+ ge GY Keel tH, of nsiot 4h Zl Pe lave
heat GA 2 ae ah LAY all &y YS cpt “Beic &
the, 1 ge
sh Ob Now. FASoBS scared ~ _Nae oy =. :
t+ arn Foe NewS, (010 wins, Abe Rew Ss. se P22
Ar our fa Arison), jag ote i Ree UH QO Protechy

 

+

fhe "Ce er a tng het yg 4 Ow Releos jOUS oe cinud. other
Wiper Shes Leke Books, Lasrnedtes erxtl efe. 19 ce
Dol ooks., Musalic Spon , Cup Alona hin. filso TAK to Ale
Mey ee ahevs a Cal Player with Quran) Cals,
ata (BH thay wh l\ fae: a ve ka PE
You CaN Memet? Ze a, When Bhs dl p| CL —
Need te. buy AA better Vhe TS Dboyer (Pr FS tree nel.
ee ae oC (bree ee eclipeko Dept it || Gi Cn Hest
TT OM Nowa SAM Someate boo-too. 7! a yust
Loads m4 eed onl Phone coll ds Secha ARH T usill get 4
Aan, ley og eu Wat +5 Sla Slay on Command fore asl
AWDouble Poe oti - Come lard “HS Koh. eneugin oc noe tv: woth
hunger Asie. (Lot The better ee fest 6 ctat Pouble
WDorti on ater Compleat ri Vin Catixe Sjalaem te
brothers one miss atte MY). AUAIE 8 ni he Lett of loaves

TMoegsreful Hay weewS | eras Sein
Als foe oy, os that Dafer in dhe oil ef

Raght Mow LL)

\

<>

 

 
|

aches

iN VA\AY Kum Asaleam.

kena
14 el Seen = per Rickur
last foi

L-_poss hans taal bfom 5 Lag Seiieaaee r Maybe yaa _alnescl,

| Ihe. ary AC
te EBL

| Bak Ninoy thee tn Yoel. TD saiial Yony tesere 20-465 ald
15-yees olds Ar Cambeck scene a torneo
CRB Aad wy so Se eh cor anothec @ ; data hat sa

[ Amit Accept 7+ Aram_you. T aed S5e<e

The 2ad ean: UWID5. F190 TA

ac setel bee Meare Tage SAjmeec ——--

. wich Shock Keir | fe pene bec TOM Yas
Nie. ur the Mujeltcl Long haze T lrke Letter
_ keene}
by nod: Dor fa mes 5 careceiig TY celuse feo Aeolosize Tell ta the
NAW Naw What etak happeatia. Ae ee chid speak She you when Sees

Shy PAA Calr2e ct you TE nelited thst. Tsar aos
ded tha. “Ths Ebi 70% ermnd maldiag yong —giege
Pact Tar...

\

glia:

M?S35 bf ia peat
€eL SArll_ends : WPT. Mt Ay 2000. CURA

—
AAs

Ym weed do be Woes “T Cry Alot aed Gaal al ye as oh na :
ZT esk AA chat let mere .
A Petson, YY kid bo \@i_ @ Jerr Prec cuit ahve: Aer die, “Boaalls
pohere, L3 of the Shubsela ay. the besk. T coy Sor this beenthacee
ake. eek Se abe the ko ff AR The stacy you boil me bore —
the ny baby. betas bern. Ssthhaw AUAH, {hts ts_great news _2ashn' ALAR.
My “DUA +o A\\AH as Please. lod reyes ch, - BP att! Pell 251 -
{ech Mo cAeme. A idan. Se please ok _AilAid to AesoAl. Hie: Sroer
Me. May Release All of 135. May Aldi 93 the Lave of T?HaD 2 E .
| JAnmvAL Ya Qur_ packs, “VT want Minal. Haac Al Aga. She ilies ip aie’
Lirgen curry Nights Je Abdur Qateen oid me sis Simanck +hai All on
ne Lees 4 ae thas. Lal) azakur AA bse fer SAN 9 4 nag

rea mS THE

 

a
Ong ee oi ay hevse_ Pin, FARR iiad_Steinclong eae eg. woncles

_ Taw

iE aac Ts held wce beac Long bate Sin Padrockociag you eo fag Gncles.

2 where houieusith you aad. Sm1_asking Zz
we ; \

oi ef _yena ected cy “Rs AlA. Jour Aelling me tche gtk Ms =

fh. 1 ihe (4ar| m_a MP ok ch Miwa A& ¥

 

 

uh,

ana
Case 1:16-cr-00398-PAE Document 131-2 Filed 12/02/19 Page 4 of 17
a

 

Tee dh tlt jl acl in Sm alos Dia
DQ were d Qu} fasha AUAH Joel reams. — Olle. eae eee

ala Pasture Lad with Cou ~Thex Gre fit Bing Each Tas a
Near 2 Yroue L git, While phere eahing p Stace In Chse ia 4

i Ae cf € Coos. Is Chenstey on rng bag Lhtice ta ag Add. Ltey —
she Rul Aaey bss donk theake got the Co +s les ego.
As 3 lccked ay the Cour dhe face of, ot alec Look aad = The
agi \wokee lake 74 WAS decaytag ial Pek Fie oes. pies bige
wae ethae Crowd oh Lino san thles, Shahan bays to —

hide Nan Me. D234y 40 hem ae ree Shayshoras dle slacks ta
Arsacpears Wren

fim and T_ehase giles. Vee, Se oe: : A Game bes A

iNew Bac 6 inter eg tiga Ss spagroan bur dhis one i _taprdle |

|

Le [gs » Coa gesce foo ) As as eporeceek. th, the log Stacts do 5

|
|
|
|
t

 

es dae SAlaat 75 aboot Aer ye MNered As Tn ealertay the ae
MAS, id laa the \oud speaker , fe as the tman_recPliag SAH Al
Hey UP Ta. the Ski Se eqn shale T entered SRAce,_ Aura Arana TF _
jl>ee, eackh Tad ronk Ay ige 7k. locking. Vea eat oF es, Bite
L Weberting ting come ool ond Das text to me. What ts Tehabism

TX Avda wt : eA hae Noa ~_your pecs = es Cae oc reall Cane Ane
if. Lole Hus Zo 4 Yo something ke thar T vadesicad Plus Warf aurora —_

_UReshjAodon (oo Qog lo Lclous  f* cotta here. They cen MpssAge A

+[VeaaPs Bails Leo Lo \ecrc She hey you cack Abu khair sce sealing
ina \obe. Be. Aneche rs_vorce Nw khave < anwiher Alcan beirlber haus Bee

Bre. abs jo be senkenle soon. Jo iia Bah OS casi f be Lexug
Sco tasha ALLAH. “Te. Bg kihbor seer 2s No geod » Vond trast
Lhe Sche m? asshole fot sasphirs ree _yemen? take alle. eam hinbse
yx A ease Vacgtue. me sor my Shock Coming » T dogre you
Ab \- Qa? Shajlaon Came beth riness os: May he neve Come _ :
bel uwreen US Agar, Ma ALAR freak of shahrada ord Polerse you tae
Liom STyin. May A\(AW less fas lls Te Vcc ee ou evel wis

i

 

 
Case 1:16-cr-00398-PAE e 12/02/19 rage Ae

onpave. =

Bow ott. Absudbiish the eMac etthee foagetor edt the

 

KS yo eee to0o\. Hoe ReshecclsLeoi me Mag Aine
ne

 

U2rse Aoan, Rloa_we. ad _yor hk i. ede pele. fies

MB idlsce: Necbuye' Meche. Gexdie -<cae undbhls as telus alae meealaidllic

L Fasha! AUAH., Virox a. Oman 3s_ abe Sh des need a Get med il Adg
hack ate foros _ oN. the Ovaiside gnshal Aart. 2 bold Abdur 4

 

TAhees -bo mitke Ys%\thaca about this aad make TAwaseél @4 —
Allad The. Conxack lbenther. _OmArc_\has_ is good, co thez- his — te

 

Nawal aad shere hey \egal- Ss legal _Cel\ ts Wot montis: Pasha 7 Age.

Re daw bie word avi th rosgin thBd diy “Whe Contact Abdur

 

pees 5% need \gn be. ass the Gafo ie Brodhee Omar.
Da thar Omar TS gocrl sth Maghreb. Magne? Krew Me 8 gery =
hnwe Seferaitons So ak dimes he ts hestheal to do caything form ma

WSo eathat J cle ¥x pass og VPe ala te Guar yabhtes Ae Con fess

 

 

opine oy Abeba Ji plieetnthoovgh Miagheth. irsha Aum. Bete thar Ton.
Jon there PADAC A \piile too. percl, Pave he Cr Af-_ elaata ‘¢ ue JF
lust 2% “ero bl ena Cése -Thass vahy NM Agpbeibe 2s. Jord | x 2a

 

as Me. As Joe yoy. Yleadtag ~ O-45 yéers. AH o Alea ae "x

| ar, ae brother you Cas ge Les woth 4S yas. TDK your —>
ee may Juclge, Gare me tha MAL on All ¥& Coos. _

Bo — yur 2OA\ QeelmAH TF wll see thes Kaffe

4

 

 

 

AGatn. Mey Distnsecy Cds ere atl tabeated Col) Tf Tadeo

lofen more hans 4. Sfplicat Pon Ht will breeze m me, Lm Lovceel

 

Lo pot wake Axo amalady Clicks , “Tc melained but ee
2. Bo | Sk

 

Nerecphody else lant hBue a grotolenn oath, a Piles

 

KAai >. Tm 9: Soon. dud are. Statletg nay OS joi Cds, pe —_——

Sectshe d isScy Jay 2 bole to say tantly arr acalPng ea: Pd. ten

 

 

 

Noa Set cen merl 4, Wrd fom see tng PAD Headed Bleck

lawyer: T_Wwhe Win better thao —e gill LY Nate)

 

Pm. tra Droblenn. with pice he. 5A45 yom Sama lke a Blas L

a

11VWAa 4 t it.” Vaux Fh aed Vk Labeor s2il. ti 7 CAA \Pra \ UaAA ww
a Case —_ #  }8€«2©5h Filed 12/02/19 Page 6 of 17
|

 

| aa

4 _
1]

ask I" O—FesrBon f Grue Mea 1 eee . De at Bls —
Mee. Ve savd wohats ve Can yen boy me a Pook, ble (reake dl
coe Poy you what’ What inde Boole is Lae 7+ 2 Pelig Vos
awl, A aaa ee Create A Ook . ard iuohats the Prablen ‘ He
sera Man tow Ta gang 0 look. on News Seakyou 2
Book awd You ko AL Meade me SiGas erg SAM ‘Papen, Lmao
Te sae “ym nod exkiay for A\-Qaepa oaks car Bomb_mbkias
pews, ' Ne sys ws Ben teen t4Pe A\- Qabor aed —
lCoonpuec. LoD Veh Auch dhose people are pag become fre
me. Yana e& Prleele MA) mae) oe Ad sl: \est woth Me so JS _
ect gl Searle him te order wel nidig. Speen PR Se?d Cen
you Corie. se. AANL chen . Ae WAS \vke 42 480 pose.
eemer= ie REINO Yhey genoa make a Slory. Leno,
i¢ oroug het : Ask adel me Ap Come, VT wren bed Caley Ont
Tieshe So Ms: Asles me_ eodek CNL hx peta ea “is beo Me 2
hele \o Nenle css AY ws, Se fucle 24, Tama srde- ell 4,
iM. (LO, AN\-LoLo WA\mAK AN, TAwuass, Doliags for
Tacare ected Muslems, Book £ the Easl Lope Sull. Pash‘ AlbA il,
Come 72 Before c leas ban ds... We RC, A\-Ma\ hans
tS Coming yal eels. ey Beast sagplicshn ALAM fa 7-8 OAS
A\\AH wi telease me. rok why At ALAH hows bed why.
My Tawra Gal 2s on AllaH. Sn happy Sn shades 25 off —
Lot Case bor 7 sao hee URS you 27 Tales reduced
ho Spesic bes ub sse ns ep ay Es sip de te ikea aa ante sor
Ahoghs 28 Las Shon PBL. flso the somal? butlers got Llyes
ee wohe 23 lawyer Cent do re dine. Abdu | aw? oo :
earl. my Sat ole Lahe Crfing on see Radio. Please. mAke Dod Ve
hem. Piro Pla beg gon so Ake Dos A gatast Abe bbe. at
| he2ke Ahem. May AIH bora then. May ANA homiliste Chis siaie
Sead Basie Des SAH AmaM. They Hate US aad k?ll Os onky Ceo?
we Ay LA AUAUWAHA 3I\41A + TAA RAS Grave me SABK ,

 

 
a ere ee eee
|

\Asalename Aletykum + .
| \_ mss yo al/ ng Oe, heck hretbers rote Pegs: se afl « 8r hla
AG reciave 2 Boek [has YAS S Hose 42 93 Refrteer f

Piha % dhs nt haste asihiny fs Read. (Lol) Khas. Aby BAC
Ly LAdIo Tc f ¢-_ kb abar
{Len reepy se Ger 2 a2 LAD ap AE BES eu Absh?r
love yi ww2il best me to Ppp Aw vl <— Mme fas es
Kol )< Ayaia MLE. larg bing Fe tl AboldlA T Lor hin ke it
Sake ef ALA. He Attorney bod» Aas_ca bAtCrephre #7
| Irsten +e ComverscadiMems.— “et they eee etre to Cryo ak hy
SCPE 210 i chat ferSons, ru kha? Ta 94 oF aoe Lsudter
they uwunt_led me near A von a Abcle/-Caes they SCA
US. JA ea stad _yadu rat SIA <. fbi od Serel re. is SCaAreA AS ©
ao. Td csleeclly tak} oid me fo Leas Ji ih bet Saath sc
pesan fe ¥- "ve 40 Supez 2e-San jo g%ve +e Lirolve te

 

 

| g Pure Leo ae fe Lucky me: khay p- ~AIIAH 7s ‘bse.
ees + ad Pp lannens- er ‘shea Sicha: I uahe Una ges asta

Me the he UMAS.. shen Abe - JANA MH SAY As AAn€ . L_ 904

eA Contac diet hem Stace he COvldlat gi “ve me at the.

| Pm 2 abdul=- Ons? LACS SAG & betel: he tm to ead “fp +e me.

||Aater ere sPeolee Abat 2 MAkary we aac the bre Phas

4

—_—>

bak ‘4 oun t work Nece Ya cur nineties sttuaftion. So T ser
the Othe- egitias perl 0~ ) Ar. Saurkee We — Stocg he
(Pevshen UmAr— fay 2 haidiy } 0 Cunctaad Jovotd as Z-AL hs.

CGe| te. cA he bags, Q- te hy M£2 aha RSS ifpion ns Kaci

|
rea he Cen. +e ak ta “af ~ Leges/ Calf ead Se Shine tbe
|
lw

I. CHE / Us 4 tog fe hp dae “nas.. Lega] US pies lk cells are
Wat t mon? fume ol, He wea ted $2? talk to 7 thad ilies.

be ral Ze Aaa ha 2roincl hey oy Hie pmeuiatnnte 2K.

ant pe Bay: eae bike. she 12S yp ee pM OS fo Ciatact ihe
NWBeother Aad Sasha Alpe TA: Agel Oa. AuiAld. Tasha lAUlasy

/

INk 5 2 ee rorker de bas Kept Lode cf fae 6 alate ate

/

/ _——
—> | OradlerS Shand a | wo ai we 4+) Ln afo aisd of An ULAR.

|
>
|
|

|
| Case 1:16-cr-00398-PAE Document 131-2 Filed 12/02/19 Page 8 of 17
| "G

the gah hip dag _gie te Bis se Dh aot peed As Ses Tey
sch, these ale: eae ee Asha pile gen Can reply Oct ke

}

i \ |
— lan’ €& nh Died fo Se hess , But iloz jOmthe- UMAr Wand sy 5
= — IAame ya Al e \kt A GO fo Luk l?43 t also, =i S.A Serre rs, ML L,

~

{Tv \paue <oun aad 2 Others are leauthy Crem Ur here. FOF Us

c

ontioa i Hee SEA WaC wy lieeg S hoctly and ka A Wea 4 tr Loe my 294 —¥- OL
es [ \ hea they. wll brrag yom AZ ie eles Aiclom by: Als a
— | AI VA kama fs. Com PAY. Lage i

" di. Y 2 C ~
rt yf As (me ,5 tery St C 7A op
le Weis al Ce eles) eh ae
Sins ++ rom <Y (uy tS Age +o Contac? +he 7 tN
; yay fh
: —— Da UhAL ever _elle yor Bat: om ea padlAarad to dell Arn Lle
—? _|Keard brathes naw 2 ew saad rv Zs Person Qan med (rn Persie
—— P Novte Hope aloo, Mike Sdikhaca anc!_pmke TAA GB /. filso Ak
7
== llcxplarn 4a beathec Abdvi LA +o fergie me Co2 pT owt re spe
= a becle how he_\?kes. The. IcofPar wer! te lce Orgy jim us our

Lie pan sors Cad TUn3 ibe ese To witha ‘f¢-  C2re We Cent She

f /

—— _Hd ia fe Pi. etathing. LT made kybar Meicl the ctle, Jey He

Lwefuseel fo tern yy light odd So oak: ny CLP? Aare 4+ Wee

the Flow. (/ at) Lroughd an wamale 40 Clean Pf Aacl was
| Wenclerag, fee Ludfe— Le yad 7 eet, d: / @ daent rear WV
H- ( Aéodg bin theres logs of urder. Ga “Z a The Yamaefe sat Saiy)
12 alec hhybor SeS- Lo yore Por Ss New
iw me hs ey Thea DF Cover ths WIA ard and CameAIS. dacr~

——- Rh 4 inca Aud. lig A +t off (Lm Hos. = Le € 4Cu A

S

   
 

mee
H

 

 
t
| |
| |

a

IZ a ee

HERA 2 La UL),

== {

lnove ds Da 2 fist want te Asle
— '

\

_ lym ly ag to worthe my
] ~

||Semelabec you Sata whea USiag tne portlet dont Speak Cur the

 

IMAla’Kas re. Gracliag by jo write rt awa TE J chal speak of
| load bud on SiHTA04 ce Bas areetiny to the Coil of PAbure bcd ae

orthioy and apes TA ih Lac cles e4 si? Cosma Liat) ie

IMSS You Ai. TT wads bisy ui lise A dudle, 1 Genthed r+ acl 4el|

| J | \ ; =
IA- Com [25 SAAag A Came +a ine Col) T mie Oe Pafes—o2 £

| Needed \o weight T+ for the Cane c+ Stamos. TL heace Abu

Lo plea! to |rfe bud ant. of hy
take ShahAcdla Ausay.?? The A| mighhy Aaurs bes. My Aw ye> TS

' f

LJANAAH Coser on the NewS pe wkiikd -
NewS MO more ShAgtans Sperm Drop. LT _SAas washed she came 38
hess A-G@ (LoL) x. tried dey hide. nayselfe $A binds LOS rsd deme

0 chock. steit comore hac. Mag” te Alrighty

LM OiS4 Self Canc
. j } ( — : -y = : z
iT tip, her + Pre. Gd ‘ Je Pird re oe flAre Her feu’ doent

UTA

lAAve 2 C lease piety S0 When € We; yom Spo4 Lash Qoss AABRAC quick
\ } - ak ; YY, . b

| REY he fons Ts No spells msheyy- te Bilis etil/ Come ay oe

The chupo Aka ce obey mathe things Ltfcal} fer us li ) They
op) ( { } of : uble S ! i a 1]

Vil —nA out ne Ts Dou ivke. SADDAM ite use to Aave De vlep

Nordea fram sha. Ma yee Ais be _ frente. AMPLY, Alay

j —_—

| e
|. he NV e, 1 —\@/a Wak f nAl, £ Ps L }

. 2 s eich ieee LimaAl, een Gey er Abs fAALLALE |
joey No Mace “Doors fa Jawway. (LoL) Tell Abs Abd.

| + he Almi gh by jhas zt i Lois pian ih ens the SAke. L the Alanty hey

Be loge ay al /
| Love ~ trfk ty la? Al Gs bot fac ows T Need M4 Coat act

Prd it hs WF (mil, A ot 4 OU SAya th a tile fpf Ala

Te | A-Q 2s ToEA 5 No Govd Sabud styinig ray dene
baer tha ae ee oe.” Goud. Tr usdat Ly Cevaple jel fake

LLArn Austg Spun Hhs Aevk. of thy Dang ao of Yf Or wiles

| Ane Lut Pont CHire A Jeciure LA. rf rf Comes wire hes deeds

A Gora Aim. Alse nhc! Ax fate ili Gea Ceo tt eee NAMe H n-e psen

| whe \ \. Bi j r) 4 ) sf. 3 { | Raa j : 4
ae rts Na} Ars mi fuen 14 7+ he Mig 25 nis day te? | ous
Lie A) i C Ir ah YW mM Tm fa I>-Souk.

COnVe tn CP me
Case 1:16-cr-00398-PAE Documenj 131-2 Filed 12/02/19 Page 10 of 17

 

 

 

 

Lhe . Ceme - ihe, caecd he LOB ete up dee case Enc

 

wanted bo See of Fosil dad i fe LDim4t ings
halen Sed cae [ag Only wtadal feo 42) )

: lea: Yrivate not at _aoy CTivsers Che ALntglaty 2k bast. Pleas

 

 

Sisog tue the Ce eS Atftlucle ta Sdrase lash Days. Dee

 

 

 

aoe —ealoo ¢ : eg ae. \#

 

 

 

 

 

WNP. Sabaced A, lng Dae hes.
bil aha ae ee love ste ise the Cake 6 Ss,

 

oe €+ die B83 tify phe Cow Atel. ae

 

 

f Cepia pee Re belth tenet. Omar tbe hem
Tian bible fs Soiel _MAke 852 kara
pnd ar, dhe Pnglrvod hin s ous

: “ih ¢ Gerce isa clo Be t aed bevither omsr_ Cen Update

eee thee ts. Chaps ob

pun\whon gut send bac ke dette birdie sha, fc bre

 

Pac dent weed

oo aes te hae ah oo OC Be ford ge Omszr
UK

ea See ph Dep Sia you need 7 a a OMAR Ca

ake 2 Lappens I ee ye fo the ALon'yhs 7
ie es pe Ala. Aor Cola SIC ae for hc
ews Bvt F350 Aar fer Armésie ee wok Seat _you Soc ask
| oh tae teas. Lae: Make sure ging MN your Lawyer sor ihe

 

= Dies (J sel) the ~othacs alsa. Lol.

 
 

ahi { ts a

1 eer fllleg ol pT ain

 

Z- ht ay
cso 4c Ssghth Se Leas sah Aled agen abet
44 oe

%

= a br\ <j
u ausienes remesaaadininascalgpeeesl nes iiheghi thea a its. es
otras SA bide vn" Tall T ane yi ant his mana DA coined en oaledls Lt Bit ae
Lectin enrich U Llosz: 0 A Ersabi/ xh The other brothers alee mires you gotatl, aad love yeau —
biillzh os jpell, T Lraslly got all my pees Whemnduliilnl, sacladiay omy legal tvode. The beck ®
ta there 26bell so Flue act sure iS Hoa ese sorter t rk 7 Hatake they were mostl, faterested fa.
¥ £)'s — Bilebu Qlam— se deal reat Fina tydllains a ar
& {hss esh bob} Ayah, Pivouduillsle Bc, slop Us uoseseuse abou you tain mnt audlatg\
42. free Qe fe iia feces mae—nothing TaShe Allzl. Plus, TP like it hers, mach,
4s thon sa ae i it a te Dbdur-Ra htm « radia se hes all mer BAe
Le aL tenga Bho Sbdutizl, Chore bal - (el, $0 he @ me iLlaciieg

aad Payers Lina fay ty Save some fasted 2 dui'inu tl Backes on the bata btbmsny Commpater
Maas Uh Bp yew con ge | (ishen Dn sha Allzhe Tin alse hapoputtheut The Shartiins LT igct_
ayer Send! Hak Seomals heotter Gein Shebok tole gat (1 yeaics. Tina trying he a
cAlleb. Glas Bbu Jannah hed wo tdeo abosk that bes lacpeers sath tt ne? Hrowk his. etwmncage
Plt outs bpp Sh ahade EisheAllel (ol, {2 “ HixL seaat_all of us Shahade aad unile us in
» ys atid a Sanneh Al-Etrdass Amr. Agata, ee. ery happy Lad yaw aot _ Lp <ee Seek

2 q bur “Rab: htyin L Vis FREE
; T . .Akhz , i youabed aay he = me sead s} ‘scan
bhincllech . epee g2— sche ‘nm Late B alla Lge o £ Hl h uw Shoe an

 

 

 

 

 

 

 

 

 

‘
<

t

i)

L
Lim

t

\.
,

i a

»
MA
6
hd,
x

7

 

 

od nAgelan Absit. “F ingen wn tadhat plas
urbe usele: Mpa Ap ta ere lol cart pies Plug Abd - TN gata: rds a.¢ na peed ahs

Sak me LN 16,5 Atl aL AM i = e
t T al & An Lap ho Ma Eas ace | 5s = Tae A to Bit £
> te nate Zaye ali { hat shud f abet tthe bock . _the nhc A b. { rt p { fe g (

oN iy]

Ors Lie c+ Ase tatag 7 jack dy be ¢ bear But ‘+ it bee mes L~ dete mil Lh oe i +

 

 

 

 
Case 1:16-cr-00398-PAE Document 131-2 Filed 12/02/19 Page 12\of 17

Cy Kn Xe ook 15 Ss oimedras youd wane week beSore md pa. Knew wtesk sx iM boy MaktDeons
\ i

vit TL pemvohe ys since your hand ace wasiah seeds blend sini think 2
¢ c

r

teks Tiere twee c o be cM f— 2 Cin, L 4 E . i 4 a + tt ee pest fa Cash
r bb : ax i ‘
ac “eevee aqamrnek be léay = SOLA EKLT KA gd AS reall yas te Mas BA ashen

062 ord ase you all that js Keg im this wovld and all fhat LS Pete's _

N //

ALD FANL yor trem th f ren tan 4 or tle Gee wad the Live, Toutlhave gvee tings

ct.

 

 

 

mw L Kh, i Gh! Ci Cr Le (. . Vesak YU 7M Kase oa. Bavak Al(lz=l es eas
a an | PON “ >
V / RS Soe (é& ‘ Y {
l
Case you + Lo eacwack a tle Re NS I pea
\\ :
Cc _ — ———___—_. — o

 

 

 

 

 

 

iia a ‘= Ht eae
— = ea re a
ee erento

 

 
 

49 | 93.61 Ale: kum A VKh? ,

Ls are you Drother’ Uh ad i | ong ase piemihart “Dei hugh

aa
\ =| a ae ae 2A slag, nN +0 Rea Lant tones to BL Axe K20
oY Y Whos ( Ae, 4) ae dds 7 OF ni SEC vas. WAS Carl linvg Sto. =
8 - C < ih e Neve, Tepe si> ( Led <, he “| 1S wes Fick \ Guy. eae: Sot vs
‘) 4 a Mess ys rt hea: a the C-© +tal\k? NG end at hee ama A\ Pm ebmet >

. \ ™, : — ‘
Vs ~w Cabot 2) Potether ) Name, XL ea oe was ta ee

=) ay B51 |Coy M PURr r00M) So Xess tarts —f

Sh &. res et 74 +0 ae ber\ore re eaves, Thew) ‘ns eae out

Goal lig Pa se iyce pas sh nena ake anal By has a age
s . ‘ de ae ie aS Gey was Scared +. ae The hen b ied
es i ce Pe Ph fo jae Tobie asthe Gy Sou the

1S 1) Wenvelope. Ton Probably didst see tts ole ieica Hak

x
- yout TeAd Pt: ‘ Sette kK 29 CC hed Ge Ae her ley ig brothec
py VX at

F729 Called Me Crean the, £ Door hp, dae. ate DhAcls|2 hase

4 =
: = De We ser scaling to she brake < C-O Sug he oa A
a vt Bl | Cone to Me. Later Mt <b he Speci bette they ex 3 | | Le
* r = HpActinag Mes D+ was seid 4o Salis Lod, Bot Ti keke
f ¥ a | es. cere gor to know cwho the RAL 25, tu 1 thing ZS he ask Ma
3 =) od PJ he. PS Thom AS oo vl aki when TL was 9a € satel ~|

ee el
\o- . \Proseouior Men a ae ik RAT CHunalre> hos 2 wedforI
4 | hang ye T knew tt was Le 2 Pe a Buy Cawyer wo had. ® 7S
2 y ¢ 3 Ao: 1 ha MCC BuSence click , che. Meat 4faned Peaks < usta
Ty N = she Meat nec Couren , ¥ Knece T+ nr 5 bie fhe L22f.,
4 AL Sees T Poh Quran onli Disk do ter & feles ean

a Woe aster th heh && {er Pt led JT oA ble Piankat He ens
2 rar x be onl One ofl C2. SAN 1S dhe Brothec Cnlimed bee
5 Ha Ae T Asked All ea ue en a Yea tated Death ¢
2 9 Ee 7/2 He hin ba S44 9 . Pap Tw Zll sot
¥ HH [Fo ee FPiv & th? ‘9 Hari ce aes Helse the Peete fold Me
they fovnel | be S spook, Brohlem 5 hee Si not T+ at the gud dale!

Dated 24. T waned Yo te Ma to say pbs Nai hes bu othe,

broths

 
 

—_—

at WAS a 1 he SS, sed sey yook Me €< arly -

46 As eNom co a besa Me 53 Potting ie Y Hors»

BAI Pers then pubbain Cort Staorteel The Folge we ide Ds

54 5 ge pote De qou warh-42 keep your Ls yer
TCS ah No, tT gsip Tok, TT Dende kwow. T +old Met

Lavy er Ms dnag Q4 gor, Pelore Cours started.
TVhe =o ge ot Mosel E tad (ike LYnFs Gi’ SG cu

1: FI\ ps +e Come Back avd Let Me kpow f(r Ansaer
Adler Nace ee Lawyer Med Me ae he Legel Boom, \e
ten+ QOVCr 2a COLOR . Sone: ne AT 2ek +o
LConvinde me jo bens Jos or Tade “oe Then ‘ahs Se¢S
pee gotta gree a Ves/ We Lo — Y oL\ <The Ts Me
Levahtwg. So She se?d tell Me your aSer bedoce
Cece Shanks @ 3emM, YT PD ok. Be stk Courr Shorted
She Sord Fass tell Me your Queer. Se?D Ne ths
Sei »PrYSe , Ld ys > <—Me Lough 10g ages , 25 L79mMe_ ShoerD

ie pa ¢ \ G me Ls AA “ € CK nw S k Me One ale rae , WY he, \ Covet
ee ea \ s | -

‘ | DORI +¢ a he Qim LDL Om 4 Mt NG 4 OY ples Cex AMSEC ls
SS “Asn 446 m4 Lauoyer € Cx oo 24er) mod was ae LPke
» \ 1 ees Sef. Yo Trt nD Clo, Ue? ats 1 Coat? tf i. of be hg
¥ Me. hore wo ask = Me © ca! CC slong Ie ae Yo i vS
i LLLA Se hy a M dole ie » (? The “Ay Le eu 4 OF AID TA she

> ss i =>
Lae udu © OOM the ; ratrole 90 6 is heue hs Py New

sane TP>\e ke Loury é Cs PR rs prox » blaclent. (at). \\ e fe \dt

+t lodge EF Need Be a a ax New Senlencis ,

— oo™ ce ‘ \ :

ot CON 2 Serzovy Nore ie | \ Abe ] ke heote aud fork Also

Malce (v2 Tee. Ovr Provher oe heoerts ef Jcathes

ail t

eu

i
5 = MV eich ic Sit ac ia Boo 2d. >| De TE erie etna gel tat
 y TS B44 Akes me Qc! dos - =a Fri eee. dle
7m he ge it AlIAHU AlkBAR. XY sor Alhcmele leloh he

\

x Ketiana beer Allad. le TS Cor Boab i y¢ Gdre tor Aen
* fp COLMA

|
|

   

ro
casetned ER par lose 1

Asakaom Alt yk | > Ee a
| AXh2 ) ice MASS you Dy tact yaiss All th “petlabe a

  

>] eels “Th Q +H ecl< Ahet you Mention Now Aer Oh

Ye kaow2 of hk pI. warted ASN +o tod thom shad
yas, M4 Peak NOs 4 eer a Knacd a, the. Lost Faye
Ideals of the Beale. \ Caen ew. aici ¢4 PES all _

|

CJ

A Al+ WAM+ + Oo SI e 4 CBvght id Oy ae jena ihr. LI

| TOE A ANd my worting , Tce Adirhon sm

ok

or you +e READ or held a es ext haa ae qoFf

of pa mistake Akh?, he Mounadeg el eda as Agus.

Geet of Sth Sloe “This mess +hepainel Cue
bios Ou. he WAS ask2nrg Me_dec. AS MAG22 ive

So ere gi to him On hay bore bead 34 evds at

wre Hen Im 2 L Pac j dad Mong £29. On Mo Fig
ck o sy he Wes to _Coor’ , Nous know tL MAS,
i» Le Hho. Aber (ourx i Came to my “Room
LACKING i 290 arn Ad dad to Me ee te telldoq kh? 2

I sss spe pchlied uscd ro*her ABde| ~Mateer fiSt_eme.
Io Ropolatton Thea-aer tak +feve— han & Peok

IT TAwossy! Py A\~ AlAs? b; Wd Near book I dale :
jer A Chage +o ead 945 the. Next DAY om (Teese
c+ ev get thrown 94 tha. Seri." r 4 role oli
ey Sropedly Orr 2 week | Later Tr Jaa out & SES
tHNAS fe-f FProperty , Remieuhas 4 he Yemen? Brother OMAR
The hed ied VADIO a awothes L oes Wher 1 get Hrovia2
Ito G-Tery 3 knew the C-O wont he able te help
me: So x +o\d is aa YO. My RADIO dud any
Pecks Ae s\21| 26 Fn ss Gove hear Aho nied duel
Oetar NaMte-—S oO he enweio® Who +0__ge fru Shh e Lace
Ko Comes. back with a YADTO uel a4 S gy “Doa+
MiSied) odes “Pamala, S ctlaa ‘\paliame Wouna im Ake

ol
<

Woe wee CpeT Nesthars Ther wont <leal my Mew Pracks.

 
| | Case 1:16-cr-00398-PAE Document 131-2 Filed 12/02/19 Page 16 of 17
|
\|

4 shaman ———_— pe

lothiug mane sase, Hl \) Loter on Your Abie
i ee ee AV ec Ahe Boper work Bor
cesltzed this as Hole wauted +o shave Some
cS of} has <enieace_ by ay On me. Jacl +o malo
te SthOry Seem Cod uxAt> lay“ Show 24 then the ee:
AQ magazines Ja een they <citres through ped ———
pe tlbscceiy ae ae ove =e lca Ye
Hchrew you ¢ an thos MeSss 2S eA eee ALIS _
[Mou Dent Oure alg «dim happy © cleat
+AAASO Tou Sha pias DS Lawyers eR PAC h So ie
doeage Wey Me IA Coocr Aes Sy Qeg. are qou Sone to keap
me. me oc Not, TV celose LO D&Swer hor 42> Da ‘ol x cbat
Heo Brren_wohen the 4 dg o che slapd hee, chest
eu. —C Aa Ae\ ln, 4h ~ 8S wove (ate Rea i Ses =
Py = kept Skat oud Never solid her No DNeed
dies NG site axes fA VS ae ead ee ell
pe the tS S29 pdane Quek Plaed Domp, a4 Pease
| Ohvios, Wi hen ohe_meatfoa he UusAs, of. hes este
Baral ae oy roror escreel?an. LAS o hal
on eee A bo “Aww Ad EE Plea

est en 2 = take Death  _
penolly cS 7? . a redae
(Wawse ahaa ANAH kKaeS woc, MA.

Ae des Pee me IS J seele gut of een, ‘Ab shi,
a ABAR~ Bs slp made ood Proysesss Fa abo! Also _

Pa han Ve se dont Admpts a} 009 UL \ eee. = in tio.
| Ly S sees Buy Alice To “Torkew carted ike 0002)
f MASON Foro Shan aA sho | ree oy, yle% Ne AlborRall? 5 |
Loves News, , Please Shave with hea, Abdot) 5 dell ba ;
Clo2enaa-Lol) May alia Reskore his hast Abe
Dawa met Antara, she re oseless +e II \ hoa she 76 Kenate ness

 

 
Case 1:16-cr-00398-PAE Document 131-2 Filed 12/02/19 Page 17 of 17

 

pare: Maykur Wa Relmabatliahs Wi Baskelu,

~

Nes CN & - ti bro Hes ( 3 ozo N\\elau \cuu ¥ Lov We 355\ Ns p vom _dyv oer \p bw. kh.

vndestank Wank yeu leave (Os (ev Some Kings, hc Aalttle\. k\Yais 4s oes 4 Tubb Akal

hd Vy 5 isbe i nec cer 4a%n matters Ore. Move Zinvitice bh ce etlers ‘aaah being dat it

\ . 9
art, nln’ Ose yas rere ie he vu Ae ae mets youl szath a. b £-<L as | a said it (

Sse aye you “er rata enough wt os tad ‘bt Keeping LH: S “aak dhe Lobe as i. spewk

a puy + stlualoas s+ 76 oul, right Yael we noula beh Denes socks yeu

Nok oul 7 him Nb x \ o\se We peoprs pes kK AZev, <i hept y Ou ae e stm He y mens ih ay
iAguivy Nkhrs— Dee, Alimab lad mer boned a beoler Hosa, ebo ts be? LF vrever
See) apne el $2 un Were besides pat, Pt bebaye aaa Clape, had hes ye

speak Avs bed ?

 
 
 

A Silas “ N laglee, ae
